MEMORANDUM **
We review the district court’s decision to admit the expert testimony for abuse of discretion.1 The district court did not abuse its discretion. The expert provided an adequate basis for his testimony as to the metallurgical examination of the chain and his analysis of why the dynamic load on the chain would exceed the static load. His opinion that the load exceeded the figure he gave was based on inferences from determinations within his expertise.
Nor did the court err in denying plaintiffs motion for a directed verdict. The evidence must be viewed in the light most favorable to the party that prevailed at trial in evaluating the adverse party’s claim that a directed verdict to the contrary should have been granted.2 Here, the evidence permitted a reasonable jury to conclude as it did that the product was not defective.
The court did not abuse its discretion in admitting defendant’s evidence about the manufacturing process. Plaintiff opened the door by introducing evidence about the manufacturing process, and the evidence had probative value on the question of whether the product was likely to be defective.3
The issue of unreasonable use did not go to the jury, and even if it had, it would have made no difference, because the jury concluded that the product was not defective.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. See White v. Ford Motor Co., 312 F.3d 998, 1006 (9th Cir.2002), amended, 335 F.3d 833 (9th Cir.2003).


. SeeAmarel v. Connell, 102 F.3d 1494, 1517-18 (9th Cir.1996).


. See Rix v. General Motors Corp., 222 Mont. 318, 723 P.2d 195, 200 (1986).